The opinion of the court was delivered, July 7th 1870, by
Agnew, J.
— That the Monongahela Navigation Company is not a transportation company, is settled by its charter, and by the *83principles of several decisions; but whether it falls within the class called “transportation companies,” as the “nomen generalissimum,” used in the Act of May 1st 1868, for the purpose of taxation, is a different matter, and raises a question of interpretation merely. The first rule of interpreting statutes requires us to seek the legislative intent in the language of the law itself; and in so doing there seems to be no doubt that the 8th section of the Act of 1868 embraces the company before us. The 7th section makes this company liable for a tax on the tonnage carried over its works, notwithstanding it is not a transportation company, and all the transportation over its works is done by others. This is not denied, and is the necessary effect of making railroad, steamboat, canal, slackwater navigation, and all other companies upon whose works freight may be transported liable for a tax on tonnage, 'whether that company receives compensation for transportation, or for tolls only, or for both. The intent of the legislature being clear to make this company liable for a tax on transportation, the fact that it is not itself a carrier is immaterial. It leaves the company to deal with the actual transporters, and make their rates accordingly. In immediate and juxtaposition .is the 8th section whose purpose it is to tax gross receipts only, a sub- , jeet disconnected from the kind of business performed by the corporation, and whether its receipts be derived from tolls, or freight, or both. The section begins with the declaration, “ That in addition to the taxes provided for as aforesaid, every railroad, canal and transportation company liable to a tax on tonnage under the preceding section of this act, shall pay to the Commonwealth a tax, &c.,” on gross receipts. => Now the preceding section (the 7th) had not used the phrase “ transportation company,” hut had simply designated some companies by name, and designated others as companies upon whose works freight might be transported, as the means of bringing all under a liability for the tonnage carried over their works, whether carriers themselves or not. When the phrase “transportation companies” was used in the 8th section, it is evident it was a nomen colleetivum to embrace all the companies described in the 7th section beside railroad and canal companies, made “ liable to a tax on tonnage under the preceding section,” and it was therefore intended to embrace all the steamboat, slackwater navigation' and other companies “ upon whose works freight may be transported.” It could not be intended to refer to turnpike, plank-road and bridge companies over whose works transportation takes place, for they are expressly excepted in the 7th section and not made liable to the tax on tonnage. Besides these, there are no other known companies owning or using works for the transportation of freight, except railroad and canal companies, which are expressly named in the 8th section; unless therefore we apply the general term “ transportation com*84panies ” to steamboat and slackwater navigation companies, there seems to be no other known company made liable to the tax on tonnage in the 7th section, to which the phrase can apply.
And, in addition to this which confirms the view, there is no reason why a steamboat or a slackwater navigation company should be exempt from a tax on gross receipts only. Had the question related to tonnage only, and the douh.ts were, whether a slackwater navigation company not transporting tonnage, was liable for the tonnage carried over its works, it would have been one of greater difficulty. But the question being one relating to gross receipts only; and there being no doubt of the liability of the Slackwater Navigation Company for a tax on the tonnage transported over its works, it becomes evident that the legislature in using a fresh and comprehensive phrase to comprise all the companies described in the 7th section, as liable to a tax on tonnage, intended that none should be excepted from the tax on gross receipts.
We are of opinion, therefore, that the legislature meant to embrace the slackwater navigation companies described in the 7th section within the terms of the description contained in the 8th section of the Act of May 1st 1868.
Judgment reversed, and a venire facias de novo awarded.